DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 1-7 (Cancelled)


Claim 8 (Currently Amended):
A lensed antenna, comprising: a plurality of radiating elements; and
a lens positioned to receive electromagnetic radiation from at least one of the radiating elements, the lens comprising a composite dielectric material,
wherein the composite dielectric material comprises a plurality of expandable gas-filled microspheres and a plurality of particles of conductive material that are separate from the expandable gas filled microspheres that are interspersed between the expandable gas-filled microspheres, wherein the particles of conductive material comprise glitter and/or flitter, wherein each glitter and/or flitter particle comprises a sheet of metal that has an insulating material on each major surface thereof,
wherein the particles of conductive material are larger in at least one dimension than the expandable gas-filled microspheres; and
wherein the composite dielectric material further comprises a binder, and wherein the expandable gas-filled microspheres and the binder comprise 20-40% by volume of the composite dielectric material.

Claim 9-12 (Cancelled)

Claim 13 (Previously Presented):

	a lens positioned to receive electromagnetic radiation from at least one of the radiating elements, the lens comprising a composite dielectric material,
	wherein the composite dielectric material comprises a plurality of expandable gas-filled microspheres and a plurality of particles of conductive material that are separate from the expandable gas filled microspheres that are interspersed between the expandable gas-filled microspheres,
	wherein the particles of conductive material are larger in at least one dimension than the expandable gas-filled microspheres, and
	wherein the particles of conductive material comprise glitter and/or flitter, and wherein each particle of the glitter and/or flitter comprise a thin metal sheet having a thickness at least ten times smaller than [[the]] a sum of a length and a width of the thin metal sheet, the thin metal sheet having an insulating material on a major external face thereof.

Claim 14 (Cancelled)

Claim 15 (Original): The lensed antenna of Claim 8, wherein the lens comprises a spherical lens.
	
Claims 16-27 (Cancelled)

Claim 28 (Previously Presented): The lensed antenna of Claim 8, wherein the composite dielectric material further comprises a plurality of equiaxed dielectric particles that are larger than both the particles of conductive material and the expandable gas-filled microspheres.

Claim 29 (Original): The lensed antenna of Claim 28, wherein an average volume of the equiaxed dielectric particles is at least twenty times greater than an average volume of the particles of conductive material.

Claim 30 (Cancelled)

Claim 31 (Original): The lensed antenna of Claim 28, wherein the composite dielectric material is a flowable material.

Claim 32 (Currently Amended): The lensed antenna of Claim 28, wherein the equiaxed dielectric particles comprise at least 40 percent of the composite dielectric material by volume

Claim 33 (Currently Amended):
	A lensed antenna, comprising: a plurality of radiating elements; and
a lens positioned to receive electromagnetic radiation from at least one of the radiating elements, the lens comprising a composite dielectric material,
	wherein the composite dielectric material comprises a plurality of particles of conductive material interspersed between a plurality of foamed dielectric particles, wherein the foamed dielectric particles are present in an amount that is greater than 50% by volume of the composite dielectric material,
wherein each particle of conductive material comprises a metal sheet that has an insulating material on each major surface thereof.

Claim 34 (Previously Presented): 
A lensed antenna, comprising: a plurality of radiating elements; and
	a lens positioned to receive electromagnetic radiation from at least one of the radiating elements, the lens comprising a composite dielectric material,
	wherein the composite dielectric material comprises a plurality of particles of conductive material interspersed between a plurality of foamed dielectric particles,
	wherein each particle of conductive material comprises a metal sheet that has an insulating material on each major surface thereof, and


Claim 35 (Previously Presented)
	A lensed antenna, comprising: a plurality of radiating elements;
	a lens positioned to receive electromagnetic radiation from at least one of the radiating elements, wherein the lens comprises a composite dielectric material that includes: a plurality of particles of conductive material; a plurality of foamed dielectric particles; a plurality of expanded gas-filled dielectric particles; and a binder,
	wherein the particles of conductive material, the foamed dielectric particles, the expanded gas-filled dielectric particles and the binder are mixed together, wherein each particle of conductive material comprises a conductive sheet that has an insulating material on each major surface thereof, and
	wherein the foamed dielectric particles are larger than the expandable gas-filled microspheres and are also larger in at least one dimension of each particle of conductive material comprising the conductive sheet.

Claim 36 (Cancelled)

Claim 37 (Previously Presented): The lensed antenna of Claim 34, wherein each metal sheet has an average thickness that is between about 1-10 microns.

Claim 38 (Original): The lensed antenna of Claim 33, wherein the composite dielectric material is a flowable material.

Claim 39 (Cancelled):

Claim 40 (Original): The lensed antenna of Claim 33, wherein each metal sheet has a thickness at least ten times smaller than a sum of a length and a width of the thin metal sheet.

Claim 41 (Original): The lensed antenna of Claim 35, wherein the particles of conductive material are larger in at least one dimension than the expandable gas-filled microspheres.

Claim 42-44 (Cancelled)

Claim 45 (Previously Presented): The lensed antenna of Claim 8, wherein each metal sheet has a thickness between 10 and 100 nanometers, and the insulating material on a first side of each metal sheet has a thickness of between 0.5 and 15 microns.

Claim 46 (Previously Presented): The lensed antenna of Claim 45, wherein the insulating material on a second side of each metal sheet comprises a plastic substrate having a thickness of between 0.5 and 50 microns.

Claim 47 (Previously Presented): The lensed antenna of Claim 35, wherein the composite dielectric material is a flowable material.

Claim 48 (Previously Presented): The lensed antenna of Claim 33, wherein each metal sheet has a thickness between 10 and 100 nanometers, and the insulating material on a first side of each metal sheet has a thickness of between 0.5 and 15 microns.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 15, 28, 29, 31, 32, 45 and 46 a combination of limitations that “the composite dielectric material comprises a plurality of expandable gas-filled microspheres and a plurality of particles of conductive material that are separate from the expandable gas filled microspheres that are interspersed between the expandable gas-filled microspheres, wherein the particles of conductive material comprise glitter and/or flitter, wherein each glitter and/or flitter particle comprises a sheet of metal that has an insulating material on each major surface thereof, wherein the particles of conductive material are larger in at least one dimension than the expandable gas-filled microspheres, wherein the composite dielectric material further comprises a binder, and wherein the expandable gas-filled microspheres and the binder comprise 20-40% by volume of the composite dielectric material.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a combination of limitations that “the composite dielectric material comprises a plurality of expandable gas-filled microspheres and a plurality of particles of conductive material that are separate from the expandable gas filled microspheres that are interspersed between the expandable gas-filled microspheres, wherein the particles of conductive material are larger in at least one dimension than the expandable gas-filled microspheres, and wherein the particles of conductive material comprise glitter and/or flitter, and wherein each particle of the glitter and/or flitter comprise a thin metal sheet having a thickness at least ten times smaller than a sum of a length and a width of the thin metal sheet, the thin metal sheet having an insulating material on a major external face thereof.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 33, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 38, 40 and 48, a combination of limitations that “the composite dielectric material comprises a plurality of particles of conductive material interspersed between a plurality of foamed dielectric particles, wherein the foamed dielectric particles are present in an amount that is greater than 50% by volume of the composite dielectric material, wherein each particle of conductive material comprises a metal sheet that has an insulating material on each major surface thereof.” None of the reference art of record discloses or renders obvious such a combination.
claim 34, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 37, a combination of limitations that “the composite dielectric material comprises a plurality of particles of conductive material interspersed between a plurality of foamed dielectric particles, wherein each particle of conductive material comprises a metal sheet that has an insulating material on each major surface thereof, and wherein the foamed dielectric particles have an average volume that exceeds an average volume of the particles of conductive material by at least a factor of ten.” None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 35, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 41 and 47, a combination of limitations that “a composite dielectric material that includes: a plurality of particles of conductive material; a plurality of foamed dielectric particles; a plurality of expanded gas-filled dielectric particles;…wherein each particle of conductive material comprises a conductive sheet that has an insulating material on each major surface thereof, and wherein the foamed dielectric particles are larger than the expandable gas-filled microspheres and are also larger in at least one dimension of each particle of conductive material comprising the conductive sheet.” None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAMIDELE A. JEGEDE whose telephone number is (571)272-9988.  The examiner can normally be reached on General IFP Schedule: Mon.-Fri. 8AM - 7PM (Hoteling).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BJ
/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845